DETAILED ACTION
	For this Office action, Claims 1-4 and 6-22 are pending.  Claim 5 has been canceled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 January 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 12 January 2022, with respect to the rejections of claims 1-4 and 6-22 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection under 35 U.S.C. 103 are made in view of Sims et al. (for Claims 1-4 and 6-13; herein referred to as “Sims”, US Pat Pub. 2010/0012560) and Rausch et al. (for Claim 14-22; herein referred to as “Rausch”, US Pat Pub. 2011/0272349).  Applicant has 
Applicant's arguments filed 12 January 2022 with respect to the grounds of rejection of dependent Claims 9, 10, 17 and 18 have been fully considered but they are not persuasive.  With respect to Claims 9, 10 and 17, applicant argues that Smiddy (US Pat Pub. 2012/0285895) does not disclose a flow meter/sensor in communication with the controller to control the pump.  Upon further consideration, the examiner respectfully disagrees.  Smiddy discloses a flow meter that “may be included in the system 100 to ensure that the flow rate of the incoming wastewater is in compliance with the anticipated flow rate based on the wastewater introduction pump 50 operation” (Paragraph [0059]), wherein such operation would include the predetermined time/control of the pump.  With respect to Claim 18, applicant argues that the combined references does not disclose a dilution of the second portion of the wastewater.  Upon further consideration, the examiner respectfully disagrees, as the addition of incoming water in combination with the separation of particles within the separation zone/grit chamber 20 would dilute the second portion of the waste water (Stephenson, Figure 1; Paragraph [0018]).  For these reasons, the cited prior art reads on said claims; the grounds of rejection are therefore maintained in view of the arguments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6, upon which Claims 7-9 are dependent, recites dependency on Claim 5; however, Claim 5 has been canceled.  Considering a claim cannot be dependent a canceled claim, Claims 6-9 are therefore considered indefinite because the claim language is unclear upon which claim they should be dependent.  Applicant is urged to address this issue in the response to this office action.  For purposes of this examination, the examiner will assume Claim 5 is dependent on Claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 7, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson et al. (herein referred to as “Stephenson”, US Pat Pub. 2017/0113952; found in IDS filed 05/14/2020) in view of Sims et al. (herein referred to as “Sims”, US Pat Pub. 2010/0012560).
Regarding instant Claim 1, Stephenson discloses a wastewater treatment system (Abstract; device for treating spent wash water) comprising:  a vessel having an inlet and an outlet (Figure 1; Paragraph [0017]; holding tank for raw wash water, which has an inlet and outlet as shown in Figure 1); a pump in fluid communication with the 
Stephenson discloses the reintroduction of water into the raw wash water holding tank from a plurality of sources (Figure 1; Paragraph [0017]; see feeds into raw wash 
However, Stephenson is silent on comprising a hydraulic mixing system configured to impart such a motive force on wastewater contained in the vessel, the hydraulic mixing system including nozzles disposed within the vessel and configured to generate plumes of wastewater that sweep a bottom of the vessel and create a rotating toroidal flow pattern of the wastewater within the vessel.
Sims discloses a chemical solution feeder and method in the same field of endeavor as Stephenson, as it solves the mutual problem of treating water within a mixing vessel (Abstract; Paragraph [0030]).  Sims further discloses a hydraulic mixing system configured to impart a motive force on wastewater contained in a vessel, the hydraulic mixing system including nozzles disposed within the vessel and configured to generate plumes of wastewater that sweep a bottom of the vessel and create a rotating toroidal flow pattern of the wastewater within the vessel for the purpose of providing adequate mixing of the solution within the vessel (Figure 1; Paragraph [0028]; Paragraph [0030]; tablet hopper 2 with solution at L1, mixing nozzle 34 creates eddies and further turbulence, creating rotational motive force in solution).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vessel of Stephenson to further comprise the hydraulic mixing system with nozzles as taught by Sims because Sims discloses such a hydraulic mixing system provides adequate mixing of the solution within the vessel (Sims, Paragraph [0028]; Paragraph [0030]).
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  Stephenson further discloses wherein the return conduit is a first return conduit and the system further comprises a second return conduit configured to recycle the wash wastewater stream from the grit washing system to the inlet of the vessel (Figure 1; Figure 2; Paragraph [0016]; Paragraph [0049]; overflow from agglomeration clarifier is returned to holding tank 12 after treatment).  
	Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  Stephenson further discloses comprising one or more of a dilution water supply and a chemical cleaning system in fluid communication with the wastewater pumped out of the vessel by the pump (Figure 1; Paragraph [0031]; chemical addition that causes coagulation and/or flocculation added to water undergoing treatment at step 28, which serves to clean or treat the water).  
Regarding instant Claim 4, Claim 1, upon which Claim 4 is dependent, has been rejected above.  While Stephenson is silent on concentrations of volatile suspended solids, the reference further downstream processing beyond the hydrocyclone before reuse or discharge and that certain solids will be present after separation (Figure 1; Paragraph [0041]; steps 28, 30, 36, and 38).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the system of Stephenson to treat wastewater discharged from the separator with a volatile suspended solids concentration of any amount, including 30%, since Stephenson’s device is effective in reducing concentrations of suspended solids contained within wastewater (Figure 1; Paragraph [0041]).  
Regarding instant Claim 6, Claim 1, upon which Claim 6 is assumed to be dependent, has been rejected above.  The combined references further disclose wherein the pump is fluidly connectable to an internal volume of the vessel via a supply conduit and a return conduit, the supply conduit fluidly connectable to a discharge side of the pump and the return conduit fluidly connectable to a suction side of the pump (Stephenson, Figure 1; Paragraph [0017]; Paragraph [0018]; Paragraph [0042]; pump and standard transfer processing would include a suction side of the pump and associated conduit along with discharge side of the pump and associated conduit; reuse conduits seen in Figure 1 and pump structure would provide supply and return conduits respectively).  
Regarding instant Claim 7, Claim 6, upon which Claim 7 is dependent, has been rejected above.  The combined references further disclose wherein the return conduit is configured to recycle the wastewater stream discharged from the separator to the inlet of the pump (Stephenson, Paragraph [0014]; Paragraph [0016]; Paragraph [0049]; Paragraph [0082]; treated water may be reused or recycled through the process, which would return the fluid back to the holding tank 12 and through the pump).  
Regarding instant Claim 11, Claim 1, upon which Claim 11 is dependent, has been rejected above.  Stephenson further discloses wherein the pump is configured to continuously pump wastewater out of the vessel (Figure 1; Paragraph [0017]; system may receive raw wash water in a continuous manner).  
Regarding instant Claim 12, Claim 1, upon which Claim 12 is dependent, has been rejected above.  Stephenson further discloses wherein the vessel is configured to perform holding (Figure 1; Paragraph [0017]; one or more holding tanks).
Regarding instant Claim 13, Claim 1, upon which Claim 13 is dependent, has been rejected above.  Stephenson further discloses wherein the separator is configured as a cyclone separator (Figure 1; Paragraph [0030]; hydrocyclone 26).  

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson et al. (herein referred to as “Stephenson”, US Pat Pub. 2017/0113952; found in IDS filed 05/14/2020) in view of Sims et al. (herein referred to as “Sims”, US Pat Pub. 2010/0012560) as applied to claim 1 above, and further in view of Smiddy, US Pat Pub. 2012/0285895 (found in IDS filed 05/14/2020).
Regarding instant Claim 8, Claim 6, upon which Claim 8 is dependent, has been rejected above.  The combined references further disclose wherein the pump continuously pumps wastewater out of the vessel for a predetermined length of time (Stephenson, Paragraph [0017]; Paragraph [0018]; water can be pumped from the holding tank for continuously for a period of time).
	However, the combined references are silent on a controller configured to control the pump.
	Smiddy discloses a system and method for the treatment of wastewater in the same field of endeavor as the combined references, as it solves the mutual problem of treating wastewater with a variety of processes, including coagulation of suspended solids (Abstract; Paragraph [0119]).  Smiddy further discloses a controller that controls a pump based on sensor readings and other configurations to ensure the water is properly treated given the flow rate and volume of water entering the system (Figure 3; Paragraph [0057]; Paragraph [0059]; see that controller 110 controls various 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pump of Stephenson to be controlled by a controller such that the pump continuously pumps wastewater out of the vessel for a predetermined length of time as taught by Smiddy because Smiddy discloses such a controller will control the pump to ensure the water is properly treated given the flow rate and volume of wastewater entering the system (Smiddy, Paragraph [0057]; Paragraph [0059]).
Regarding instant Claim 9, Claim 8, upon which Claim 9 is dependent, has been rejected above.  The combined references further disclose comprising a flow meter in communication with the controller and configured to measure a flow rate of wastewater pumped out of the vessel, the controller configured to calculate the predetermined length of time based at least in part on the measured flow rate (Smiddy, Paragraph [0057]; Paragraph [0059]; flow rate sensor 103 delivers flow rate data to controller 110; controller 110 operates system including pump 50 based on received flow rate data to ensure proper pump operation).  
Regarding instant Claim 10, Claim 1, upon which Claim 10 is dependent, has been rejected above.  However, the combined references are silent on a sensor and a controller in communication with the sensor and the pump. 
Smiddy discloses a system and method for the treatment of wastewater in the same field of endeavor as the combined references, as it solves the mutual problem of treating wastewater with a variety of processes, including coagulation of suspended 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system and the pump of Stephenson by further providing a sensor configured to measure at least one property of wastewater contained in the vessel and a controller in communication with the sensor and the pump and configured to control based on the at least one measured property as taught by Smiddy because Smiddy discloses such a controller will control the pump to ensure the water is properly treated given the detected quality parameters and volume of wastewater entering the system (Smiddy, Paragraph [0057]; Paragraph [0059]).

Claims 14, 20 and 21are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson et al. (herein referred to as “Stephenson”, US Pat Pub. 2017/0113952; found in IDS filed 05/14/2020) in view of Rausch et al. (herein referred to as “Rausch”, US Pat Pub. 2011/0272349).
Regarding instant Claim 14, Stephenson discloses a method for treating wastewater containing grit (Abstract; Paragraph [0039]; method for treating spent wash water which comprises grit), the method comprising: removing the wastewater containing grit from a vessel (Figure 1; Paragraph [0017]; Paragraph [0018]; Paragraph [0042]; raw water is transferred from holding tank to downstream processing as a conduit via a suitable transfer mechanism, such as pumps); separating the grit from a second portion of the wastewater containing grit to form a grit stream and a wastewater stream (Figure 1; Paragraph [0018]; Paragraph [0024]; Paragraph [0030]; process steps detailed with reference numeral 24 which produces at least one solids portion form water to be treated, including hydrocyclone 26, wherein first outlet leads to agglomeration classifier 32 and second outlet leads to eventual reuse or discharge of treated water); washing and dewatering the grit stream to form a grit material and a wash wastewater stream (Figure 1; Figure 2; Paragraph [0033]; Paragraph [0035]; Paragraph [0042]; hydraulic classifier washes grit with water in classifier to wash the solids in a second stage of treatment that results in coarse and fine solids along with clarified overflow; solids are later dewatered at step 34); and recycling the wastewater stream to one of an inlet of the vessel and to the wastewater containing grit removed from the vessel (Paragraph [0014]; Paragraph [0016]; Paragraph [0049]; Paragraph [0082]; treated water may be reused or recycled through the process, which would return the fluid back to the holding tank 12).
However, Stephenson is silent on removing the wastewater containing grit from a vessel for a predetermined length of time based at least in part on an accumulation rate of grit in the vessel.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the removal of wastewater containing grit from a vessel of Stephenson by further having the removal for a predetermined length of time based at least in part on an accumulation rate of grit in the vessel as taught by Rausch because Rausch discloses such treatment ensures a proper accumulation of grit during the treatment (Rausch, Paragraph [0027]).
Regarding instant Claim 20, Claim 14, upon which Claim 20 is dependent, has been rejected above.  Stephenson, part of the combined references, further discloses wherein the wastewater containing grit is continuously removed from the vessel (Figure 1; Paragraph [0017]; system may receive raw wash water in a continuous manner). 
Regarding instant Claim 21, Claim 14, upon which Claim 21 is dependent, has been rejected above.  Stephenson, part of the combined references, further discloses .

Claims 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson et al. (herein referred to as “Stephenson”, US Pat Pub. 2017/0113952; found in IDS filed 05/14/2020) in view of Rausch et al. (herein referred to as “Rausch”, US Pat Pub. 2011/0272349) as applied to claim 14 above, and further in view of Barnes, US 7329343.
Regarding instant Claim 15, Claim 14, upon which Claim 15 is dependent, has been rejected above.  The combined references further disclose separating the grit from a second portion of the wastewater containing grit to form a grit stream and a wastewater stream (Stephenson, Figure 1; Paragraph [0018]; Paragraph [0024]; Paragraph [0030]; process steps detailed with reference numeral 24 which produces at least one solids portion form water to be treated, including hydrocyclone 26, wherein first outlet leads to agglomeration classifier 32 and second outlet leads to eventual reuse or discharge of treated water).
However, Stephenson is silent on recycling a first portion of the wastewater containing grit to the vessel without separating grit from the wastewater.
Barnes discloses a water treatment bypass loop having ozone and chlorine generators in the same field of endeavor as Stephenson, as it solves the mutual problem of treating water via multiple steps (Abstract; chlorine and ozone generation for 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the wastewater of Stephenson by further requiring recycling a first portion of the wastewater containing grit to the vessel without separating grit from the wastewater as taught by Barnes because Barnes discloses such recycling provides water that has not been treated for alternative processes or treatments (Barnes, Figure 1; Col. 4, Lines 3-48).  The combined references further disclose wherein removing the wastewater from the vessel includes a introducing the first portion of the wastewater containing grit into a recirculation loop fluidly connected between an outlet of the vessel and an inlet of the vessel (Stephenson, Figure 1; Figure 2; Paragraph [0016]; Paragraph [0049]; Barnes, Figure 1; Col. 4, Lines 3-48; overflow from agglomeration classifier is returned to holding tank 12 after treatment in a recirculation loop as shown in Figure 1; overall stream of Barnes is a recirculation loop as seen in Figure 1).
Regarding instant Claim 16, Claim 15, upon which Claim 16 is dependent, has been rejected above.  The combined references further disclose wherein the first portion of the wastewater containing grit is introduced into the recirculation loop for a 
Regarding instant Claim 18, Claim 15, upon which Claim 18 is dependent, has been rejected above.  The combined references further disclose comprising diluting second portion of the wastewater containing grit removed from the vessel prior to separating the grit from the second portion of the wastewater containing grit (Stephenson, Figure 1; Paragraph [0018]; separation zone 14 including grit chamber 20 allows for separation of solids in combination with additional feed water within water in recirculation, diluting the wastewater before further separation/grit removal).  
Regarding instant Claim 19, Claim 15, upon which Claim 19 is dependent, has been rejected above.  The combined references further disclose wherein separating the grit from the second portion of the wastewater comprises passing the second portion of the wastewater containing grit through a cyclone separator (Stephenson, Figure 1; Paragraph [0030]; hydrocyclone 26).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stephenson et al. (herein referred to as “Stephenson”, US Pat Pub. 2017/0113952; found in IDS filed 05/14/2020) in view of Rausch et al. (herein referred to as “Rausch”, US Pat Pub. 2011/0272349) and Barnes, US 7329343 as applied to claim 16 above, and further in view of Smiddy, US Pat Pub. 2012/0285895 (found in IDS filed 05/14/2020).
Regarding instant Claim 17, Claim 16, upon which Claim 17 is dependent, has been rejected above.  However, the combined references are silent on measuring a flow rate of the first portion of the wastewater containing grit in the recirculation loop.
Smiddy discloses a system and method for the treatment of wastewater in the same field of endeavor as the combined references, as it solves the mutual problem of treating wastewater with a variety of processes, including coagulation of suspended solids (Abstract; Paragraph [0119]).  Smiddy further measuring a flow rate of wastewater in a recirculation loop and calculating a predetermined length of time for flow through the recirculation loop to ensure the wastewater is recirculated through the treatment process until the water satisfies predetermined quality thresholds before discharge (Paragraph [0151]; controller 110 determines valve positioning in recirculation line 150 as flow rate, valves are controlled to ensure a proper flow rate through recirculation line 150 based on sensed parameters of the water, such as pH and turbidity).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the recirculation loop of Stephenson by further measuring a flow rate of the wastewater in the recirculation loop and calculating the predetermined length of time based at least in part on the measured flow rate as taught by Smiddy because Smiddy discloses such steps ensure the wastewater is recirculated through the treatment process until the water satisfies predetermined quality thresholds before discharge (Smiddy, Paragraph [0151]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Stephenson et al. (herein referred to as “Stephenson”, US Pat Pub. 2017/0113952; found in IDS filed 05/14/2020) in view of Sims et al. (herein referred to as “Sims”, US Pat Pub. 2010/0012560) as applied to claim 1 above, and further in view of Barnes, US 7329343.
Regarding instant Claim 22, Claim 1, upon which Claim 22 is dependent, has been rejected above.  However, the combined references are silent on comprising conduits configured to direct a first portion of the wastewater from the pump to the separator and to direct a second portion of the wastewater from the pump back into the vessel without first passing through the separator. 
Barnes discloses a water treatment bypass loop having ozone and chlorine generators in the same field of endeavor as Stephenson, as it solves the mutual problem of treating water via multiple steps (Abstract; chlorine and ozone generation for treatment of water).  Barnes further discloses a conduits configured to direct a portion of wastewater that is treated for the removal of grit (Figure 1; Col. 4, Lines 3-48; water is treated via filtration 97 and grit from water stream is removed) and recycling another portion of the wastewater containing grit to the vessel without first passing through the separator for the benefit of providing water that has not been treated for alternative processes or treatments (Figure 1; Col. 4, Lines 3-48; bypass loop 104 is treated with ozone instead of filtration, grit would not be separated in this portion of the water to be treated before return of water to pool/vessel).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Stephenson by further comprising conduits 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RICHARD C GURTOWSKI/           Primary Examiner, Art Unit 1778                                                                                                                                                                                             	02/04/2022